DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 states “further comprising training the neural network with a corpus composed of a plurality of IR images and a plurality of grey scale images.”  Please clarify the difference.  An infrared image is usually a greyscale image.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bourret (US 20180097972) in view of Kirmani et al. (herein after will be referred to as Kirmani) (US Patent No. 9,454,820).

Regarding claim 1, Bourret discloses
wherein the video data comprises: color video data in accordance with a determination that the scene has illumination above an illumination threshold;  and [See Bourret [0022] Image capture using RGB sensor with a determination if the scene has enough light for image capture using a threshold value.]
infrared (IR) video data in accordance with a determination that the scene does not have illumination above the illumination threshold; [See Bourret [0022] Activating infrared image capture when light level in the scene is below a threshold value.] 
colorizing the IR video data based on a subset of the color video data;  and [See Bourret [0029] Blending color intensities of RGB with IR to produce a colorized IR image.]
presenting the colorized video data to a user in real time.  [See Bourret [0032] Displaying a colorized IR image in real-time.]
Bourret does not explicitly disclose
a method performed at a system that comprises one or more video cameras and a remote server system, the method comprising: obtaining, via a video camera of the one or more video cameras, video data for a scene,
However, Kirmani does disclose
a method performed at a system that comprises one or more video cameras and a remote server system, the method comprising: obtaining, via a video camera of the one or more video cameras, video data for a scene, [See Kirmani [Fig. 2] Smart home network connected to a remote server.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Bourret to add the teachings of Kirmani, in order to incorporate the colorized infrared imaging processing to a smart home surveillance camera system that incorporates multiple cameras. The benefits of the colorized infrared imaging processing in Bourret will apply to any camera system that utilizes infrared image processing in low light conditions.

Regarding claim 2, Bourret discloses
colorizing the IR video data;  and [See Bourret [0029] Blending color intensities of RGB with IR to produce a colorized IR image.]
presenting the colorized video data to a user in real time. [See Bourret [0032] Displaying a colorized IR image in real-time.]

a method performed at a computer system that includes one or more processors and memory, the method comprising: 
obtaining infrared (IR) video data corresponding to a scene illuminated with IR light, the scene in a field of view of a camera linked to a user account of the system;  
However, Kirmani does disclose
a method performed at a computer system that includes one or more processors and memory, the method comprising: [See Kirmani [Fig. 2] Smart home network connected to a remote server.]
obtaining infrared (IR) video data corresponding to a scene illuminated with IR light, the scene in a field of view of a camera linked to a user account of the system;  [See Kirmani [0010] Illumination emitters from a video camera.  Also, see 0152, accounts associated with video source/client devices.]
Applying the same motivation as applied in claim 1.

Regarding claim 3, Bourret (modified by Kirmani) disclose the method of claim 2.  Furthermore, Bourret discloses
wherein the computer system comprises at least one of: the camera;  a server system;  and a client device. [See Bourret [Fig. 1] Camera system (10).]

Regarding claim 13, Bourret (modified by Kirmani) disclose the method of claim 1.  Furthermore, Bourret does not explicitly disclose
wherein the camera includes a plurality of IR illuminators and an image sensor sensitive to IR light;  and wherein obtaining the IR video data comprises capturing video data of the scene while the scene is illuminated by the plurality of IR illuminators.
However, Kirmani does disclose
wherein the camera includes a plurality of IR illuminators and an image sensor sensitive to IR light;  and wherein obtaining the IR video data comprises capturing video data of the scene while the scene is illuminated by the plurality of IR illuminators. [See Kirmani [Fig. 10] Camera with a plurality of IR illuminators.  Also, see Col. 12 lines 5-10, video capture with illumination.]
Applying the same motivation as applied in claim 1.

Regarding claim 18, Bourret discloses
obtaining the IR video data;  generating the video clip, including colorizing the IR video data in accordance with the lighting preference;  and [See Bourret [0029] Colorizing IR image based on IR lighting conditions of the scene.]
presenting the colorized video clip to the user.  [See Bourret [0032] Displaying a colorized IR image in real-time.]
Bourret does not explicitly disclose
a method performed at a computer system that includes one or more processors and memory, the method comprising: 
receiving a request from a user to generate a video clip from infrared (IR) video data, 
receiving a lighting preference from the user;  
However, Kirmani does disclose
a method performed at a computer system that includes one or more processors and memory, the method comprising: [See Kirmani [Fig. 2] Smart home network connected to a remote server.]
receiving a request from a user to generate a video clip from infrared (IR) video data, [See Kirmani [0206] Enabling video recording functions of the camera.  Also, see 0178, user interface settings.]
receiving a lighting preference from the user;  [See Kirmani [0206] Modifying the operation mode which includes lighting adjustment.  Also, see 0178, monitoring preferences.]
Applying the same motivation as applied in claim 1.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bourret (US 20180097972) in view of Kirmani (US Patent No. 9,454,820) and in further view of Boulanger et al. (herein after will be referred to as Boulanger) (US 20150358560).

Regarding claim 4, Bourret (modified by Kirmani) disclose the method of claim 1.  Furthermore, Bourret does not explicitly disclose
wherein colorizing the IR video data comprises converting an IR image of the infrared video data to a LAB color space image.  
However, Boulanger does disclose
wherein colorizing the IR video data comprises converting an IR image of the infrared video data to a LAB color space image.  [See Boulanger [0460] Converting infrared images to a different color space (which LAB is an obvious color space).]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Bourret (modified by Kirmani) to add the teachings of Boulanger, in order to apply color conversion to a different color space when attempting to improve upon infrared image processing [See Boulanger [0044]].

Regarding claim 11, Bourret (modified by Kirmani and Boulanger) disclose the method of claim 4.  Furthermore, Bourret discloses
wherein colorizing the IR video data comprises independently converting portions of the IR image. [See Bourret [Fig. 2] Blending RGB with IR pixels based on identified objects.]

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bourret (US 20180097972) in view of Kirmani (US Patent No. 9,454,820) in view of Boulanger (US 20150358560) and in further view of Kim et al. (herein after will be referred to as Kim) (US 20200242355).

Regarding claim 5, Bourret (modified by Kirmani and Boulanger) disclose the method of claim 4.  Furthermore, Bourret does not explicitly disclose
wherein converting to the LAB color space image comprises identifying, via a neural network, a first set of potential A and B color components for the IR image.  
However, Kim does disclose
wherein converting to the LAB color space image comprises identifying, via a neural network, a first set of potential A and B color components for the IR image.  [See Kim [Fig. 2 and 0019] NIR to RGB image converter using a neural network (applicant’s published specification 0150 states that another color space can be used and therefore is not limited to the LAB color space as claimed.  Therefore, the infrared image just needs to be converted to a color space using a neural network.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Bourret (modified by Kirmani and Boulanger) to add the teachings of Kim, in order to incorporate datastores for computer-vision algorithms that utilize infrared light spectra to improve upon computer vision systems in low light level conditions [See Kim [0011]].

Regarding claim 6, Bourret (modified by Kirmani, Boulanger and Kim) disclose the method of claim 5.  Furthermore, Bourret does not explicitly disclose
further comprising training the neural network with a corpus composed of a plurality of IR images and a plurality of grey scale images.  
However, Kim does disclose
further comprising training the neural network with a corpus composed of a plurality of IR images and a plurality of grey scale images.  [See Kim [Fig. 2 and 0019] NIR to RGB image converter using a neural network with a NIR training dataset.]
Applying the same motivation as applied in claim 5. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bourret (US 20180097972) in view of Kirmani (US Patent No. 9,454,820) in view of Boulanger (US 20150358560) and in further view of Herrero et al. (herein after will be referred to as Herrero) (US 20180225522).

Regarding claim 10, Bourret (modified by Kirmani and Boulanger) disclose the method of claim 4.  Furthermore, Bourret does not explicitly disclose
wherein converting to the LAB color space image comprises utilizing one or more histogram equalization techniques to adjust an L luminance component for the IR image.  
However, Herrero does disclose
wherein converting to the LAB color space image comprises utilizing one or more histogram equalization techniques to adjust an L luminance component for the IR image.  [See Herrero [0004] Histogram equalization to enable adjustment of brightness for an infrared camera.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Bourret (modified by Kirmani and [See Herrero [0003-0004]].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bourret (US 20180097972) in view of Kirmani (US Patent No. 9,454,820) in view of Boulanger (US 20150358560) and in further view of Stauder et al. (herein after will be referred to as Stauder) (US 20160155245).

Regarding claim 12, Bourret (modified by Kirmani and Boulanger) disclose the method of claim 4.  Furthermore, Bourret does not explicitly disclose
wherein colorizing the IR video data comprises converting from a LAB color space image to an RGB color space image.  
However, Stauder does disclose
wherein colorizing the IR video data comprises converting from a LAB color space image to an RGB color space image.  [See Stauder [0080] RGB and LAB color spaces.  Also, see Fig. 1, 1st mapping, intermediate color, 2nd mapping.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Bourret (modified by Kirmani and Boulanger) to add the teachings of Stauder, in order to improve upon image resolution by incorporating the benefits of a two-color mapping function.

s 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bourret (US 20180097972) in view of Kirmani (US Patent No. 9,454,820) and in further view of Shen et al. (herein after will be referred to as Shen) (US 20190361994).

Regarding claim 14, Bourret (modified by Kirmani) disclose the method of claim 1.  Furthermore, Bourret does not explicitly disclose
further comprising identifying one or more motion entities in the IR video data;  and wherein colorizing the IR video data comprises: colorizing the one or more motion entities using a first neural network;  and colorizing a background of the scene using a second neural network.  
However, Shen does disclose
further comprising identifying one or more motion entities in the IR video data;  and wherein colorizing the IR video data comprises: colorizing the one or more motion entities using a first neural network;  and colorizing a background of the scene using a second neural network.  [See Shen [Fig. 1] Background machine learning system and foreground (which comprises motion in the scene) machine learning system.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Bourret (modified by Kirmani and Boulanger) to add the teachings of Shen, in order to improve upon foreground/background segmentation techniques [See Shen [0001-0002]].


wherein colorizing the one or more motion entities comprises identifying potential color components for each of the one or more motion entities based on one or more prior images of motion entities.  [See Bourett [0026] Identify corresponding RGB textures for objects identified in IR image stream using an RGB knowledge base.]
 
Regarding claim 16, Bourret (modified by Kirmani and Shen) disclose the method of claim 14.  Furthermore, Bourret discloses
further comprising classifying the one or more motion entities;  and wherein colorizing the one or more motion entities comprises, for each motion entity, identifying potential color components for the motion entity based on one or more prior images of motion entities that have a same classification as the motion entity.  [See Bourett [0026] Identify corresponding RGB textures for objects identified in IR image stream using an RGB knowledge base.]
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bourret (US 20180097972) in view of Kirmani (US Patent No. 9,454,820) and in further view of Hosaka (US 20080283729).

Regarding claim 17, Bourret (modified by Kirmani) disclose the method of claim 14.  Furthermore, Bourret does not explicitly disclose
wherein the camera does not include an IR filter for the image sensor;  and the method further comprises: capturing one or more RGB color space images;  adjusting the captured images to remove an IR contribution;  and presenting the adjusted images to the user.   
However, Hosaka does disclose
wherein the camera does not include an IR filter for the image sensor;  and the method further comprises: capturing one or more RGB color space images;  adjusting the captured images to remove an IR contribution;  and presenting the adjusted images to the user.   [See Hosaka [0147] Without using an external infrared filter, the infrared-light component is removed through the imaging process.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Bourret (modified by Kirmani) to add the teachings of Hosaka, in order to appropriately remove infrared components from displaying a visible image when not incorporating an IR filter for the camera system.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486